*178
By the Court

Berry, J.
Under subdivision 2, sec. 242, ch. 66 Gen. Stat., this action was before trial dismissed by the district court upon the application of the plaintiff. The present appeal is taken from the order of dismissal; but we think the order not appealable. If it is appealable, it must be by virtue of subdivision 5, sec. 8, ch. 86 Gen. Stat., as an order which in effect determines the action and prevents a judgment from which an appeal may be taken. That it is not an order of that kind is made apparent by the fifth subdivision of sec. 242, ch. 66 Gen. Stat., which expressly provides for the entry of judgment upon orders like that appealed from in this instance.
Appeal dismissed.